While the Supreme Court did not improvidently exercise its discretion in denying that branch of the appellants’ motion which was to strike the action from the trial calendar, the record reveals that the appellants did not have a sufficient opportunity to conduct a supplemental independent medical examination of the plaintiff Teresa Rossiello after she underwent *861a second right knee arthroscopy and that the certificate of readiness contained material misstatements of fact (cf. Mateo v City of New York, 282 AD2d 313 [2001]; Matter of Long Is. Light. Co. v Assessor of Town of Brookhaven, 122 AD2d 794 [1986]; Easley v Van Dyke, 110 AD2d 967 [1985]). Accordingly, under the particular circumstances of this case, the appellants should have been afforded an additional 45 days within which to complete discovery (see Joseph v Propst, 306 AD2d 246 [2003]; Ronel-Bennett, Inc. v Consolidated Edison Co. of N.Y., 149 AD2d 678 [1989]). Mastro, J.E, Balkin, Chambers and Sgroi, JJ., concur.